                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


JERRY SOMERSET,

                    Plaintiff,                 Civ. No. 19-19707 (KM)

       V.


PARTNERS PHARMACY LLC,                                OPINION
STRATEGIC DELIVERY
SOLUTIONS LLC,
JUDGE FRANK COVELLO,
JOSEPH ELAM, and
LAWRENCE D. EICHEN, ESQ.,

                    Defendants.


       Mr. Jerry Somerset has recently filed a civil complaint in this matter,
citing, inter cilia, the Americans with Disabilities Act (ADA). (I will refer to this,
the above-captioned case, as Somerset III, for reasons that will immediately
become clear.) The complaint was accompanied by an application to proceed in
forinapauperis (“IFP”), which I have granted, permitting it to be filed without a
fee.
       The complaint is accompanied by plaintiffs Civil Cover Sheet. This,
under “Related Cases, If Any” discloses the prior state court litigation that is
the subject of the complaint. Somerset v. Elam, No. DC-0631 1-15 (N.J. Superior
Court, Law Division, Special Civil Part) (“Somerset T. It does not disclose the
prior federal action filed by Mr. Somerset against the same defendants, based
on the same events. Somerset u. State of New Jersey, et al., Civ. No. 17-993
(D.N.J.) (“Somerset If’). Somerset Ii was dismissed with prejudice after
considerable motion practice, on grounds including Rooker-Feidman, failure to
state a claim, and judicial immunity. Because this current action, Somerset III,
asserts similar claims against the same parties based on the same events, it
will be dismissed on resjudicata grounds, pursuant to 28 U.S.C         §   19 15(e).


                                              I
Discussion
       Having granted IFP status, the court is obligated to screen the allegations
of the complaint to determine whether it
       (i)         is frivolous or malicious;
       (ii)        fails to state a claim on which relief may be granted; or
       (iii)       seeks monetary relief against a defendant who is immune from
                   such relief.
28 U.S.C.      §   19 15(e).1
       The second ground, failure to state a claim, incorporates the familiar
standards under Fed. R. Civ. P. 12(b)(6).2 On a Rule 12(b)(6) motion, a
complaint may be dismissed on res judicata grounds, where the necessary facts
are “apparent on the face of the complaint.” Rycoline Products, Inc.            i.’.   C& W
Unlimited, 109 F.3d 883, 886 (3d Cir. 1997); Smith v. Hillside Village, No. CV



       [TJhe provisions of 19 15(e) apply to all in forma pauperis complaints,
       not simply those filed by prisoners. See, e.g., Grayson v. May view State
       Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002) (non-prisoner indigent
       plaintiffs are “clearly within the scope of § 19 15(e) (2)”). See also Lopez v.
       Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)( 1915(e) applies to all in
       forma pauperis complaints, not just those filed by prisoners).
Atamian v. Bums, 236 F. App’x 753, 755 (3d Cir. 2007). See also Johnson v. Rihanna,
No. CV 18-448, 2018 WL 3244630, at *1 (W.D. Pa. June 13, 2018), report and
recommendation adopted, No. CV 18-448, 2018 WL 3239819 (W.D. Pa. July 2, 2018).
2       Very briefly, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible on its
face.” Bell ML Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, Id. at 570; see also
Umland z.c PLANCO Fin. Seru., Inc., 542 F.3d 59, 64 (3d Cir. 2008). That facial-
plausibility standard is met “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        Where the plaintiff, like Mr. Somerset here, is proceeding pro se, the complaint
is “to be liberally construed,” and, “however manfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,
551 U.S. 89, 93-94 (2007). Nevertheless, “pro se litigants still must allege sufficient
facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d
239, 245 (3d Cfr. 2013). “While a litigant’s pro se status requires a court to construe
the allegations in the complaint liberally, a litigant is not absolved from complying
with Twombly and the federal pleading requirements merely because s/he proceeds
pro se.” Thakar v. Tan, 372 F. App’x 325, 328 (3d Cir. 2010) (citation omitted).

                                                  2
17-0883 (KM), 2018 WL 588923, at*3 (D.N.J. Jan. 26, 2018). Resjudicatais
may likewise be a fit basis for dismissal on IFP screening under 28 U.S.C.     §
1915. See MeMillian v. Trans World Airlines, No. 08—4449, 2009 WL 1396780,
at *1 (3d   cir. May 20, 2009) (dismissing appeal from order sua sponte
dismissing complaint on res judicata grounds under Section 1915); Britt v.
United Steel Workers Local 2367, 319 F. App’x 89, 90 (3d Cir. 2008) (affirming
order sua sponte dismissing complaint for same).
      Resjudicata of course requires the court to consider the contents of a
prior judicial decision. On a motion to dismiss, the court may consider a prior
judicial decision, particularly its own, not for the truth of facts therein, but for
its existence and legal effect. Id. (citing S. Cross Overseas Agencies, Inc. v. Wah
Kwong Shipping Grp. Ltd., 181 F.3d 410, 426-27 (3d Cir. 1999)). See generally
Fed. I?. Evid. 201. Here, Somerset us indirectly relevant, and Somerset his
directly relevant.
       Somerset Iwas a suit filed by Mr. Somerset against Mr. Elam in state
court. Somerset, who is vision-impaired, alleged that he made the down
payment on a van for his friend, defendant Elam, to drive in connection with
their floor refurbishing business. Elam, he says, took advantage of his
disability and used the van in another business (apparently involving deliveries
for pharmacies). This, Somerset alleged, violated their agreement to share and
share alike. That state court matter went to trial. Mr. Somerset did not prevail,
however, and judgment was entered in favor of Elam.
      On February 14, 2017, Mr. Somerset filed the complaint in Somerset JIm
this federal court, and it was assigned to me. The theories of recovery seemed
to include the Americans With Disabilities Act (“ADA”), 42 U.S.C.     § 12101 et
seq., impairment of contracts, fraud, and breach of contract. The facts alleged
were similar. Mr. Somerset expanded his claims, however, to encompass the
businesses in which the van was used, as he asserted claims that his rights
were violated by the judge and opposing attorney in the Somerset I state court
action. Mr. Somerset sued the State of New Jersey; the Hon. Frank Covello,


                                             3
J.S.C., the presiding judge in Somerset L Lawrence D. Eichen, Elam’s attorney
in Somerset I; Joseph Elam; and Strategic Delivery’ Systems (“SDS”) and
Partners Pharmacy LLC, seemingly the other businesses in which Elam
allegedly used the van without Somerset’s permission.
      The relevant rulings in Somerset Bare as follows:
      (a) On September 26, 2017, the Court filed an Order (DE 31) and Opinion
          (DE 30, amended DE 70), dismissing the complaint as against the
          State of New Jersey, Judge Covello, Eichen, and Partners, without
          prejudice to the filing, within 30 days, of an amended complaint. (An
          amended complaint was filed on October 23, 2017. (DE 37))
      (b) On June 20, 2018, the Court filed an Opinion (DE 60) and Order (DE
          61) dismissing the amended complaint as against the State of New
         Jersey, Judge Covello, and Partners, this time with prejudice.
      (c) On March 4, 2019, the Court filed an Opinion (DE 77) and Order (DE
          78) dismissing the amended complaint as against the remaining
          defendant, SDS. This dismissal was with prejudice, and the clerk was
          directed to close the file.3

      Now, Mr. Somerset has filed Somerset III in this Court. This action
substantially duplicates Somerset IL The list of defendants is the same:
Partners, SDSR, Judge Covello, Elam, and attorney Eichen. (The State of New
Jersey has been dropped.) The underlying facts are the same: Mr. Somerset
alleges that he invested in the van; that Elam took advantage of his disability
and diverted the vehicle to his own business (involving Partners and SDSRJ;
and that Judge Covello and Eichen violated his rights in the course of the
Somerset Iproceeding. He adds that the items transported in the van included
illegal opioids. (See Somerset III Cplt., DE 1)
      Claim or issue preclusion as between two federal actions is governed by
federal standards. Claim preclusion has three essential elements: “(1) a final

3     Mr. Somerset and an associate, Ronald Bass, nevertheless continued to file
motions and letters.

                                             4
judgment on the merits in a prior suit involving (2) the same parties or their
privies and (3) a subsequent suit based on the same causes of action.” United
States u. Athione Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984). Issue
preclusion bars relitigation of a legal or factual issue when “(1) the issue    ...   is
the same as that involved in the prior action; (2) the issue was actually
litigated; (3) it was determined by a final and valid judgment; and (4) the
determination was essential to the prior judgment. Peloro z’. United States, 488
F.3d 163, 174—75 (3d Cir. 2007) (citations omitted).” SEC a Lazare Indus.,            ma,
294 F. App’x 711, 714 (3d Cir. 2008).
       This is not a close case. Mr. Somerset sued Mr. Elam in state court, and
lost; the remedy for any error in that proceeding lies in the state appellate
courts. Instead, he sued Elam and others in federal court, but eventually his
complaint, after one opportunity to amend, was dismissed with prejudice.
Again, his remedy for any error was an appeal to the United States Court of
Appeals for the Third Circuit, once final judgment was entered on March 4,
2019. See Olaniyi a Alexa Cab Co., 239 F. App5c 698, 699 (3d Cir. 2007) (to
challenge district court decision, plaintiff must either move for reconsideration
or seek appellate review, but may not bring new action before a district court
judge). Again, he did not avail himself of that appellate remedy, but has simply
sued the same parties again, asserting essentially the same claims.
       It is true that some facts have been added—primarily the allegation that
the items transported included illegal opioids. The underlying transactions on
which Mr. Somerset sues, however, are precisely the same. The resjudicata
doctrines preclude all claims arising out of the same facts that were or could
have been asserted in the prior action. See Allen a McCurry, 449 U.S. 90, 94,
101 S. Ct. 411, 414 (1980) (“Under resjudicata, a final judgment on the merits
of an action precludes the parties or their privies from relitigating issues that
were or could have been raised in that action.”).

4       He did file a premature notice of appeal in 2018, but this was dismissed on
jurisdictional grounds, because there had not yet been a final decision in the case. (DE
67 (Nov. 7,2018)). No notice of appeal was filed following the court’s final decision.
                                               3
                                        CONCLUSION
     For the foregoing reasons, the complaint is DISMISSED on screening
pursuant to 28 U.S.C.   §   19 15(e).
Dated: November 6, 2019



                                                  %
                                               KEVIN MCNULTY
                                               United States District Judge
                                                                              C)




                                              6
